Case 2:21-cr-00072-RMP   ECF No. 6   filed 06/02/21   PageID.7 Page 1 of 1




                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                           Jun 02, 2021
                                                               SEAN F. MCAVOY, CLERK




                                                  2:21-CR-72-RMP-1
